Cuyahoga App. No. 98985, 2013-Ohio-3523. Discretionary appeal accepted on Proposition of Law Nos. I and II.
O’Donnell, J., would also accept the appeal on Proposition of Law Nos. V and VI.
Kennedy and O’Neill, JJ., would also accept the appeal on Proposition of Law Nos. Ill through VI.
O’Connor, C.J., and Pfeifer and Lanzinger, JJ., dissent.
Upon consideration of the motion of appellants to strike portions of the memorandum in response, it is ordered by the court that the motion is granted and the memorandum in response is stricken. Appellees shall file a memorandum in response that is compliant with the Rules of Practice of the Supreme Court of Ohio and the Rules of Professional Conduct within three days of the date of this entry.